United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2412
                                     ___________

James McBrien,                            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Phelps County Jail,                       *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: June 29, 1998
                               Filed: July 7, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       James McBrien seeks to appeal the district court&s1 order denying his request for
counsel and administratively closing its file. Because McBrien never commenced an
action in the district court, we see no basis for appellate jurisdiction. Accordingly, we
dismiss this appeal. See 8th Cir. R. 47A(a). McBrien&s remedy is to file a complaint
in the district court on the court-provided form.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-